       Case 7:20-cv-00127-DC-RCG Document 10 Filed 07/08/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND/ODESSA DIVISION
EMILIO JUAN SANCHEZ                               §
                                                  §
vs.                                               §      NO:     MO:20-CV-00127-DC
                                                  §
MIDLAND COUNTY SHERIFF’S DEP’T                    §

                       ORDER FOR MORE DEFINITE STATEMENT

       Plaintiff, filing pro se, claims a violation of his civil rights. His entire claim, as pleaded in
his Complaint, explains that he was harmed by the care at the Midland County Detention Center,
which lead to his contracting Hepatitis B. [docket number 1]. That is not an adequate explanation
of what occurred to Plaintiff.
       Plaintiff is now ORDERED to submit a more definite statement of the facts involved in
this action by August 7, 2020. Plaintiff is also ordered not to cite any law in his response.
Plaintiff’s response must be limited to the facts only. Label the response: “Plaintiff’s More
Definite Statement.”
       Plaintiff must answer each of the following questions:

       1.      Where did the alleged violation of your constitutional rights occur?

       2.      How were your civil rights violated? If you were injured, please specify the nature
               of your injuries and include any documentation substantiating your medical claims.

       3.      List the names of each defendant (person) who you claim violated your civil rights.
               You cannot add defendants through this procedure. Adding defendants can only be
               done through an amended complaint.

       4.      For each of the defendants named therein, describe precisely how that defendant
               was personally involved in the violation of your civil rights.

       5.      Fully explain what you are complaining about.

       6.      Explain when this event happened, specifying the day, month and year. List the
               earliest date you became aware that you had Hepatitis B.

       7.      Explain in what city/county/state/federal facility this event occurred, if applicable.
               Be as specific as possible.
       Case 7:20-cv-00127-DC-RCG Document 10 Filed 07/08/20 Page 2 of 2




       8.      List any witnesses to the events at issue, be as specific as possible.

       9.      What do you want from the Court as relief? Be as specific as possible. If asking for
               monetary damages, specify the amount requested.

       10.     Your initial complaint arrived and was docketed on May 20, 2020, but carries a
               signature date of February 19, 2020, please explain the discrepancy between when
               you claim you mailed your civil rights complaint and when it actually arrived. Did
               you backdate your initial complaint?

       Plaintiff must submit the responses by copying each question as posed by the court and
writing the answer under each question, in numbered paragraphs corresponding to each question.
Plaintiff must answer each question based on his personal knowledge of the facts. Plaintiff’s
responses must be complete and must not refer the Court to information contained in other
pleadings previously submitted. Plaintiff must also include at the end of his “More Definite
Statement” the following affirmation: “I swear under penalty of perjury that these answers are true
and correct to the best of my knowledge.” Plaintiff must sign each affirmation.
       Plaintiff must respond no later than August 7, 2020. Failure to comply as directed may
result in the dismissal of this lawsuit for want of prosecution.
       It is so ORDERED.
       SIGNED this 8th day of July, 2020.




                                              DAVID COUNTS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
